Exhibit 10.32

FORM OF EXECUTIVE OFFICER

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (the “Agreement”) is entered into this 11th day
of May, 2010 between Marchex, Inc., a Delaware corporation (the “Company”) and
                             (the “Participant”).

WITNESSETH:

WHEREAS, the Compensation Committee of the Company has agreed to grant to the
Participant,              shares of the Company’s Class B common stock, par
value $0.01 per share (the “Shares” or “Common Stock”) in accordance with the
terms and conditions of the Company’s 2003 Amended and Restated Stock Incentive
Plan, as amended to date (the “Plan”); and

WHEREAS, the Shares are subject to certain restrictions; and

WHEREAS, a condition to the grant of the Shares to the Participant is that the
Participant execute this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Grant of Shares. Subject to the terms, conditions and restrictions of the
Plan and this Agreement, the Company hereby awards to the Participant,
             Shares on May 11, 2010 (the “Grant Date”). To the extent required
by law, the Participant shall pay the Company the par value ($0.01) (the
“Purchase Price”) for each Share awarded to the Participant simultaneously with
the execution of this Agreement in cash or cash equivalents payable to the order
of the Company. Pursuant to the Plan and Section 4 of this Agreement, the Shares
are subject to certain restrictions, which restrictions shall expire in
accordance with the provisions of the Plan and Section 4 hereof. While such
restrictions are in effect, the Shares subject to such restrictions shall be
referred to herein as “Restricted Stock”, and Shares as to which such
restrictions have expired shall be referred to herein as “Vested Shares.”

2. Right to Repurchase Upon Termination of Employment Relationship. In the event
Participant’s employment relationship with the Company terminates, for any
reason whatsoever, whether due to voluntary or involuntary action, death,
disability or otherwise, the Company shall have the right to repurchase at the
original price paid therefor all or any portion of the Restricted Stock, which
right may be exercised at any time and from time to time within ninety (90) days
after the date of such termination.

3. Exercise of Right of Repurchase. The Company may exercise its right of
repurchase by providing written notice to the Participant stating the number of
Shares of Restricted Stock to be repurchased, the aggregate price to be paid
(the “Repurchase Price”) and the date (the “Repurchase Date”) such repurchase
shall occur (which shall be a date not fewer than ten (10) and not more than
thirty (30) days from the date of such notice). On the



--------------------------------------------------------------------------------

Repurchase Date, the Company shall deliver the Repurchase Price to the
Participant, by check or wire of immediately available funds, against delivery
of the certificate or certificates representing the Shares to be repurchased and
duly endorsed stock powers.

4. Vesting of Shares. So long as the Participant continues to remain as an
employee of the Company, the Shares will be deemed to become “Vested Shares” as
follows: 25% of the total Shares shall vest on each of the first, second, third
and fourth annual anniversaries, respectively, of the Grant Date such that the
Shares shall be vested in full on the fourth anniversary of the Grant Date. One
hundred percent (100%) of the Shares not already vested as of the date thereof,
shall become immediately vested upon the occurrence of both (a) a Change of
Control, (b) followed by (i) a termination without cause of the Participant’s
employment by the Company or any successor thereto, (ii) a Diminution in Duties
with respect to the Participant, or (iii) the 12 month anniversary of the
occurrence of the Change of Control.

For the purposes hereof, “Change of Control” shall mean the occurrence of any of
the following events:

 

  (i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” or “Group”
(as such terms are used for the purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such Person or Group has Beneficial Ownership (within the meaning of
Rule l3d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
the combined voting power of the Company’s then-outstanding Voting Securities;
provided, however, in determining whether or not a Change of Control has
occurred, Voting Securities which are acquired in a “Non-Control Acquisition”
(as hereinafter defined) shall not constitute an acquisition which would
constitute a Change of Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company, (ii) the Company,
(iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined), or (iv) any holder of the Company’s Class A Common Stock as of the
date hereof;

 

  (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

-2-



--------------------------------------------------------------------------------

  (iii) the consummation of:

 

  (a) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction”. A “Non-Control Transaction” is a
merger, consolidation or reorganization with or into the Company or in which
securities of the Company are issued where:

 

  A. the shareholders, of the Company immediately before such merger,
consolidation, or reorganization, own, directly or indirectly, at least
fifty-one percent (51%) of the combined voting power of the outstanding voting
securities of the corporation resulting form such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization,

 

  B. the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation or a corporation owning directly or
indirectly fifty-one percent (51%) or more of the Voting Securities of the
Surviving Corporation, and

 

  C. no Person or Group, other than (i) the Company, (ii) any subsidiary of the
Company, (iii) any employee benefit plan (or any trust forming a part thereof)
maintained by the Company immediately prior to such merger, consolidation, or
reorganization, or (iv) any holder of the Company’s Class A Common Stock as of
the date hereof, owns twenty percent (20%) or more of the combined voting power
of the Surviving Corporation’s then-outstanding voting securities; or

 

  (b) a complete liquidation or dissolution of the Company; or

 

  (c) the sale of disposition of all or substantially all of the assets of the
Company to any Person.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided

 

-3-



--------------------------------------------------------------------------------

that if a Change of Control would occur (but for the operation of this sentence)
and after such acquisition of Voting Securities by the Company, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities, then a
Change of Control shall occur.

For the purposes hereof, “Diminution in Duties” shall mean the occurrence of any
of the following events without the Participant’s express written consent;

 

  (i) a material diminution in the nature or scope of the Participant’s duties,
responsibilities, authority, powers or functions as compared to the
Participant’s duties, responsibilities, authority, powers or functions
immediately prior to the Change of Control;

 

  (ii) if the Participant is no longer (a) an executive officer of a
publicly-traded company, or (b) a Section 16 reporting person under the 1934
Act;

 

  (iii) a reduction in the Participant’s Annual Salary; or

 

  (iv) the relocation of Participant’s office at which he is to perform his
duties and responsibilities hereunder to a location more than sixty (60) miles
from Seattle, Washington.

There shall be no proportionate or partial vesting in the periods prior to the
applicable vesting dates and all vesting shall occur only on the appropriate
vesting date. The Compensation Committee may, in its sole discretion, provide
for accelerated vesting of the Shares at any time.

5. Transfers. No Participant shall, directly or indirectly, sell, assign,
transfer, pledge, hypothecate, mortgage, encumber or dispose of (either
voluntarily or by operation of law or otherwise) all or any of his Restricted
Stock (or any interest therein or any option, warrant or other right with
respect thereto).

6. Rights as a Holder of Restricted Stock. From and after the Grant Date, the
Participant shall have, with respect to the Restricted Stock, all of the rights
of a holder of shares of Common Stock, including, without limitation, the right
to receive and retain all regular cash dividends payable to holders of shares of
record on and after the Grant Date (although such dividends will be treated, to
the extent required by applicable law, as additional compensation for tax
purposes), voting rights and to exercise all other rights, powers and privileges
of a holder of shares with respect to the Restricted Stock, with the exceptions
that (i) the Participant shall not be entitled to delivery of the stock
certificate or certificates representing the Restricted Stock until such shares
are no longer Restricted Stock; and (ii) the Company (or its designated agent)
will retain custody of the stock certificate or certificates representing the
Restricted Stock.

7. Taxes; Section 83(b) Election. The Participant acknowledges that (i) no later
than the date on which any Restricted Stock shall have become vested or upon the
filing of an election under Section 83(b) as provided below, the Participant
shall pay to the Company, or make arrangements satisfactory to the Company
regarding payment of, any federal, state or local taxes of any kind required by
law to be withheld with respect to any Restricted Stock which shall have become
so vested; and (ii) the Company shall, to the extent permitted by law, have the
right to

 

-4-



--------------------------------------------------------------------------------

deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to any Restricted Stock which shall have become so vested or other
withholding taxes that are required by law, including that the Company may, but
shall not be required to, sell a number of Shares sufficient to cover applicable
withholding taxes. Subject to the Participant’s compliance with the Company’s
policy on Insider Trading (as in effect from time to time), the Participant may
elect to pay the Company his or her obligations for the payment of such taxes
through a special sale and remittance procedure commonly referred to as a
“cashless exercise” or “sell to cover” transaction pursuant to which the
Participant shall concurrently provide irrevocable written instructions: (i) to
the Company’s designated stock plan administrator to effect the immediate sale
of a sufficient number of the Shares acquired upon the vesting of the Shares to
enable the Company’s designated stock plan administrator to remit, out of the
sales proceeds available upon the settlement date, sufficient funds to the
Company to cover all applicable federal, state and local income and employment
taxes required to be withheld by the Company by reason of such vesting and/or
sale; and (ii) to the Company to deliver any certificate(s) or other evidence of
ownership for such sold Shares directly to the Company’s designated stock plan
administrator in order to complete the sale transaction. The Participant also
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file timely and properly any election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), and any corresponding provisions
of state tax laws, if the Participant wishes to utilize such election.

8. Legend. In the event that a certificate evidencing Restricted Stock is
issued, the certificate representing the Shares shall have endorsed thereon the
following legend:

“THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE MARCHEX, INC. (THE
“COMPANY”) 2003 AMENDED AND RESTATED STOCK INCENTIVE PLAN, AS AMENDED TO DATE
(THE “PLAN”) AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE
COMPANY DATED AS OF THE 11th DAY OF MAY, 2010. COPIES OF SUCH PLAN AND AGREEMENT
ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

9. Recapitalizations, Reorganizations, Changes in Control and the Like.
Adjustments and certain other matters relating to recapitalizations,
reorganizations, sale of the assets of the Company, changes in control and the
like shall be made and determined in accordance with Section 16 of the Plan, as
in effect on the date of this Agreement.

10. Failure to Deliver Shares. If the Participant becomes obligated to sell any
Shares to the Company under this Agreement and fails to deliver such Shares in
accordance with the terms of this Agreement, the Company may, at its option, in
addition to all other remedies it may have, send to the defaulting Participant
the Purchase Price for such Shares as is herein specified. Thereupon, the
Company, upon written notice to the defaulting Participant, shall cancel on its
books the certificate or certificates representing the Shares to be sold, and
all of the defaulting Participant’s rights in and to such Shares shall
terminate.

 

-5-



--------------------------------------------------------------------------------

11. Specific Enforcement. The Participant expressly agrees that the Company may
be irreparably damaged if this Agreement is not specifically enforced. Upon a
breach or threatened breach of the terms, covenants and/or conditions of this
Agreement by Participant, the Company shall, in addition to all other remedies,
each be entitled to apply for a temporary or permanent injunction, and/or a
decree for specific performance, in accordance with the provisions hereof.

12. No Special Employment or Other Contract Rights. Nothing contained in this
Agreement shall be construed or deemed by any person under any circumstances to
bind the Company to continue the employment relationship of the Participant for
the period within which the Shares shall vest.

13. Attorneys-in-Fact. Each Participant hereby irrevocably appoints each person
who may from time to time serve as Chief Executive Officer, Chief Financial
Officer or General Counsel of the Company as his or her attorney-in-fact with
specific authority to execute, acknowledge, swear to, file, and deliver all
consents, elections, instruments, certificates, and other documents and to take
any other action requisite to carrying out the intention and purpose of this
Agreement.

14. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Compensation Committee and as may
be in effect from time to time. The Plan is incorporated herein by reference. A
copy of the Plan has been delivered to the Participant. If and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. Unless otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan. This Agreement and the Plan, together with any employment, service or
other agreement between the Participant and the Company or an Affiliate
applicable to the award, shall constitute the entire understanding and agreement
of the Participant and the Company or an Affiliate with respect to the subject
matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Company and its Affiliate with respect to such subject
matter other than those as set forth or provided for herein or therein.

15. Governing Law; Successors and Assigns. This Agreement shall be governed by
the internal and substantive laws of the State of Delaware without giving effect
to the conflicts of laws principles thereof and, except as otherwise provided
herein, shall be binding upon the heirs, personal representatives, executors,
administrators, successors and assigns of the parties. Each party hereby
consents to the personal jurisdiction of the State of Delaware, acknowledges
that venue is proper in any state or Federal court in the State of Delaware,
agrees that any action related to this Agreement must be brought in a state or
Federal court in the State of Delaware and waives any objection that may exist,
now or in the future, with respect to any of the foregoing.

16. Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and

 

-6-



--------------------------------------------------------------------------------

expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals. Except as otherwise permitted by the
requirements of Section 409A of the Code, and the Treasury Regulations issued
thereunder (“Section 409A”), any reimbursement to which Participant is entitled
pursuant to this Section 17 shall (a) be paid no later than the last day of
Participant’s taxable year following the taxable year in which the expense was
incurred, (b) not be affected by the amount of expenses eligible for
reimbursement in any other taxable year, and (c) not be subject to liquidation
or exchange for another benefit.

17. Notices. Any notices or other communications required to be given hereunder
shall be given by hand delivery or by first class mail with all fees prepaid and
addressed, if to the Company, to it at its principal place of business, Attn:
General Counsel, and if to Participant, to him, her or it at the address set
forth in the signature page hereto.

18. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

19. Captions. Captions are for convenience only and are not deemed to be part of
this Agreement.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

21. Compliance with Section 409A. The Company intends that income provided to
Participant pursuant to this Agreement will not be subject to taxation under
Section 409A. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A.
However, the Company does not guarantee any particular tax effect for income
provided to Participant pursuant to this Agreement. In any event, except for the
responsibility of the Company to withhold applicable income and employment taxes
from compensation paid or provided to Participant, the Company shall not be
responsible for the payment of any applicable taxes incurred by Participant on
compensation paid or provided to Participant pursuant to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-7-



--------------------------------------------------------------------------------

MARCHEX, INC.

Restricted Stock Agreement

Counterpart Signature Page

IN WITNESS WHEREOF, this Agreement has been executed as an instrument under seal
of the date and year first above written.

 

COMPANY: MARCHEX, INC. By:  

 

Name:   Title:   PARTICIPANT:

 

Name:

 

Address:

 

-8-